DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3-10, 12-16 and 18-21 are pending in the instant invention.  According to the Amendments to the Claims, filed November 4, 2021, claims 1, 3-10, 12-16 and 18-20 were amended, claims 2, 11 and 17 were cancelled and claim 21 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/051558, filed September 18, 2018.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/559,944, filed September 18, 2017, was objected to in the Non-Final Rejection, mailed on August 6, 2021.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2018/051558, filed September 18, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on November 4, 2021, is acknowledged: a) Group I - claims 1, 3-10, 12 and 18-20; and b) solid form comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer - p. 44-45, Table 7, Example 24.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on August 6, 2021.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable cocrystals comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]-pyridazin-6-one (VX-745) and at least one coformer.  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 13 and 14, directed to a method for reducing or inhibiting p38 mitogen activated protein kinase expression or activity in a patient in need thereof, wherein the method comprises administering… a cocrystal comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluoro-phenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer; (ii) claim 15, directed to a process for preparing a cocrystal comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer; (iii) claim 16, directed to a process for preparing a cocrystal comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer; and (iv) claim 21, directed to a method for reducing or inhibiting p38 mitogen activated protein kinase expression or activity in a patient in need thereof, wherein the method comprises administering… a pharmaceutical composition comprising a cocrystal comprising 5-(2,6-dichloro-phenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on June 4, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on August 6, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 4, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1, 3-10, 12-16 and 18-21 is contained within.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
1.	A cocrystal comprising a coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride, and a compound of formula VX-745:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

VX-745

	wherein the cocrystal is determined on a diffractometer using CuK radiation; and

	wherein the cocrystal is selected from the group consisting of:

(1)	cocrystal 1 (CC-1) comprising VX-745 and acesulfame potassium;

	wherein cocrystal 1 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 19.1º ± 0.2 º2, 23.4º ± 0.2 º2, 24.6º ± 0.2 º2, and 29.2º ± 0.2 º2.

(2)	cocrystal 2 (CC-2) comprising VX-745 and trans-aconitic acid;

	wherein cocrystal 2 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 13.8º ± 0.2 º2, 16.5º ± 0.2 º2, 20.8º ± 0.2 º2, and 27.3º ± 0.2 º2;

(3)	cocrystal 3 (CC-3) comprising VX-745 and calcium chloride;

	wherein cocrystal 3 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 17.2º ± 0.2 º2, 19.1º ± 0.2 º2, 27.0º ± 0.2 º2, 28.5º ± 0.2 º2, 33.0º ± 0.2 º2, and 34.1º ± 0.2 º2;

(4)	cocrystal 4 (CC-4) comprising VX-745 and choline chloride;

	wherein cocrystal 4 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 17.1º ± 0.2 º2, 17.5º ± 0.2 º2, 19.0º ± 0.2 º2, 21.4º ± 0.2 º2, 22.4º ± 0.2 º2, and 31.8º ± 0.2 º2;

(5)	cocrystal 5 (CC-5) comprising VX-745 and gentisic acid;

	wherein cocrystal 5 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 8.9º ± 0.2 º2, 23.3º ± 0.2 º2, and 27.0º ± 0.2 º2;

(6)	cocrystal 6 (CC-6) comprising VX-745 and glutaric acid;

	wherein cocrystal 6 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 9.1º ± 0.2 º2, 15.1º ± 0.2 º2, 19.2º ± 0.2 º2, 23.3º ± 0.2 º2, 24.1º ± 0.2 º2, 26.8º ± 0.2 º2, 24.6º ± 0.2 º2, 31.1º ± 0.2 º2, and 32.5º ± 0.2 º2;

(7)	cocrystal 7 (CC-7) comprising VX-745 and 1-hydroxy-2-naphthoic acid;

	wherein cocrystal 7 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.5º ± 0.2 º2, 9.0º ± 0.2 º2, 15.9º ± 0.2 º2, 22.1º ± 0.2 º2, 24.2º ± 0.2 º2, 28.3º ± 0.2 º2, and 32.0º ± 0.2 º2;

(8)	cocrystal 8 (CC-8) comprising VX-745 and ketoglutaric acid;

	wherein cocrystal 8 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 9.3º ± 0.2 º2, 15.5º ± 0.2 º2, 16.8º ± 0.2 º2, 22.5º ± 0.2 º2, and 28.4º ± 0.2 º2;

(9)	cocrystal 9 (CC-9) comprising VX-745 and malonic acid;

	wherein cocrystal 9 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 5.8º ± 0.2 º2, 14.0º ± 0.2 º2, 22.1º ± 0.2 º2, and 27.0º ± 0.2 º2;

(10)	cocrystal 10 (CC-10) comprising VX-745 and nicotinic acid;

	wherein cocrystal 10 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.9º ± 0.2 º2, 24.1º ± 0.2 º2, and 25.7º ± 0.2 º2;

(11)	cocrystal 11 (CC-11) comprising VX-745 and phenol;

	wherein cocrystal 11 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.1º ± 0.2 º2, 13.9º ± 0.2 º2, 17.0º ± 0.2 º2, 20.1º ± 0.2 º2, 22.9º ± 0.2 º2, 24.1º ± 0.2 º2, 26.2º ± 0.2 º2, and 30.5º ± 0.2 º2;

(12)	cocrystal 12 (CC-12) comprising VX-745 and L-proline;

	wherein cocrystal 12 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.4º ± 0.2 º2 and 27.1º ± 0.2 º2;

(13)	cocrystal 13 (CC-13) comprising VX-745 and salicylic acid;

	wherein cocrystal 13 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 8.1º ± 0.2 º2, 13.6º ± 0.2 º2, 16.1º ± 0.2 º2, and 28.7º ± 0.2 º2;

(14)	cocrystal 14 (CC-14) comprising VX-745 and sorbic acid;

	wherein cocrystal 14 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 9.2º ± 0.2 º2, 11.5º ± 0.2 º2, 16.8º ± 0.2 º2, 23.7º ± 0.2 º2, and 27.1º ± 0.2 º2;

(15)	cocrystal 15 (CC-15) comprising VX-745 and thiamine hydrochloride;

	wherein cocrystal 15 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.5º ± 0.2 º2, 15.6º ± 0.2 º2, 20.9º ± 0.2 º2, 25.7º ± 0.2 º2, and 27.6º ± 0.2 º2;

(16)	cocrystal 16 (CC-16) comprising VX-745 and L-threonine;

	wherein cocrystal 16 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 16.8º ± 0.2 º2, 18.5º ± 0.2 º2, and 30.9º ± 0.2 º2;

(17)	cocrystal 17 (CC-17) comprising VX-745 and urea;

	wherein cocrystal 17 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 5.5º ± 0.2 º2, 16.9º ± 0.2 º2, 27.2º ± 0.2 º2, and 34.1º ± 0.2 º2; and

(18)	cocrystal 18 (CC-18) comprising VX-745 and zinc chloride;

	wherein cocrystal 18 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 8.4º ± 0.2 º2, 17.1º ± 0.2 º2, 20.4º ± 0.2 º2, 25.1º ± 0.2 º2, 26.7º ± 0.2 º2, and 29.2º ± 0.2 º2.

22.	The cocrystal as in claim 1, wherein cocrystal 1 is further characterized by a powder X-ray diffractogram as shown in Figure 37.

23.	The cocrystal as in claim 1, wherein cocrystal 2 is further characterized by a powder X-ray diffractogram as shown in Figure 38.

24.	The cocrystal as in claim 1, wherein cocrystal 3 is further characterized by a powder X-ray diffractogram as shown in Figure 39.

25.	The cocrystal as in claim 1, wherein cocrystal 4 is further characterized by a powder X-ray diffractogram as shown in Figure 40.

26.	The cocrystal as in claim 1, wherein cocrystal 5 is further characterized by a powder X-ray diffractogram as shown in Figure 41.

27.	The cocrystal as in claim 1, wherein cocrystal 6 is further characterized by a powder X-ray diffractogram as shown in Figure 42.

28.	The cocrystal as in claim 1, wherein cocrystal 7 is further characterized by a powder X-ray diffractogram as shown in Figure 43.

29.	The cocrystal as in claim 1, wherein cocrystal 8 is further characterized by a powder X-ray diffractogram as shown in Figure 44.

30.	The cocrystal as in claim 1, wherein cocrystal 9 is further characterized by a powder X-ray diffractogram as shown in Figure 45.

31.	The cocrystal as in claim 1, wherein cocrystal 10 is further characterized by a powder X-ray diffractogram as shown in Figure 46.

32.	The cocrystal as in claim 1, wherein cocrystal 11 is further characterized by a powder X-ray diffractogram as shown in Figure 47.

33.	The cocrystal as in claim 1, wherein cocrystal 12 is further characterized by a powder X-ray diffractogram as shown in Figure 48.

34.	The cocrystal as in claim 1, wherein cocrystal 13 is further characterized by a powder X-ray diffractogram as shown in Figure 49.

35.	The cocrystal as in claim 1, wherein cocrystal 14 is further characterized by a powder X-ray diffractogram as shown in Figure 50.

36.	The cocrystal as in claim 1, wherein cocrystal 15 is further characterized by a powder X-ray diffractogram as shown in Figure 51.

37.	The cocrystal as in claim 1, wherein cocrystal 16 is further characterized by a powder X-ray diffractogram as shown in Figure 52.

38.	The cocrystal as in claim 1, wherein cocrystal 17 is further characterized by a powder X-ray diffractogram as shown in Figure 53.

39.	The cocrystal as in claim 1, wherein cocrystal 18 is further characterized by a powder X-ray diffractogram as shown in Figure 54.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:

	The cocrystal as in claim 1, wherein the coformer is selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, and 1-hydroxy-2-naphthoic acid.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The cocrystal as in claim 1, wherein the molar ratio of the compound of formula VX-745 to the coformer is in the range of 5:1 to 1:5.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The cocrystal as in claim 4, wherein the molar ratio of the compound of formula VX-745 to the coformer is 1:1.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The cocrystal as in claim 1, wherein the coformer is selected from the group consisting of ketoglutaric acid, malonic acid, L-proline, salicylic acid, L-threonine, and urea.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The cocrystal as in claim 1, wherein the cocrystal contains 3.0 area percent or less of total impurities as determined by high performance liquid chromatography (HPLC).

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The cocrystal as in claim 1, wherein the coformer is gentisic acid.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The cocrystal as in claim 1, wherein the coformer is glutaric acid.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The cocrystal as in claim 1, wherein the coformer is selected from the group consisting of nicotinic acid and phenol.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising the cocrystal as in claim 1 and one or more additional components selected from the group consisting of a diluent, a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, a solubilizing agent, and a solvent.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for reducing or inhibiting p38 mitogen activated protein kinase expression or activity in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of the cocrystal as in claim 1.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method as in claim 13, wherein the patient has a p38 mitogen activated protein kinase-mediated disease or disorder selected from the group consisting of an allergy, an angiogenic disorder, an autoimmune disease, cardiac hypertrophy, a destructive bone disorder, heart attack, an infectious disease, an inflammatory disease, an ischemia-reperfusion injury in stroke, a neurodegenerative disease, an organ hypoxia, a proliferative disorder, thrombin-induced platelet aggregation, and vascular hyperplasia.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A process for preparing the cocrystal comprising a coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride, and a compound of formula VX-745 as in claim 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

VX-745

	wherein the cocrystal is determined on a diffractometer using CuK radiation; and

	wherein the cocrystal is selected from the group consisting of:

(1)	cocrystal 1 (CC-1) comprising VX-745 and acesulfame potassium;

	wherein cocrystal 1 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 19.1º ± 0.2 º2, 23.4º ± 0.2 º2, 24.6º ± 0.2 º2, and 29.2º ± 0.2 º2.

(2)	cocrystal 2 (CC-2) comprising VX-745 and trans-aconitic acid;

	wherein cocrystal 2 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 13.8º ± 0.2 º2, 16.5º ± 0.2 º2, 20.8º ± 0.2 º2, and 27.3º ± 0.2 º2;

(3)	cocrystal 3 (CC-3) comprising VX-745 and calcium chloride;

	wherein cocrystal 3 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 17.2º ± 0.2 º2, 19.1º ± 0.2 º2, 27.0º ± 0.2 º2, 28.5º ± 0.2 º2, 33.0º ± 0.2 º2, and 34.1º ± 0.2 º2;

(4)	cocrystal 4 (CC-4) comprising VX-745 and choline chloride;

	wherein cocrystal 4 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 17.1º ± 0.2 º2, 17.5º ± 0.2 º2, 19.0º ± 0.2 º2, 21.4º ± 0.2 º2, 22.4º ± 0.2 º2, and 31.8º ± 0.2 º2;

(5)	cocrystal 5 (CC-5) comprising VX-745 and gentisic acid;

	wherein cocrystal 5 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 8.9º ± 0.2 º2, 23.3º ± 0.2 º2, and 27.0º ± 0.2 º2;

(6)	cocrystal 6 (CC-6) comprising VX-745 and glutaric acid;

	wherein cocrystal 6 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 9.1º ± 0.2 º2, 15.1º ± 0.2 º2, 19.2º ± 0.2 º2, 23.3º ± 0.2 º2, 24.1º ± 0.2 º2, 26.8º ± 0.2 º2, 24.6º ± 0.2 º2, 31.1º ± 0.2 º2, and 32.5º ± 0.2 º2;

(7)	cocrystal 7 (CC-7) comprising VX-745 and 1-hydroxy-2-naphthoic acid;

	wherein cocrystal 7 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.5º ± 0.2 º2, 9.0º ± 0.2 º2, 15.9º ± 0.2 º2, 22.1º ± 0.2 º2, 24.2º ± 0.2 º2, 28.3º ± 0.2 º2, and 32.0º ± 0.2 º2;

(8)	cocrystal 8 (CC-8) comprising VX-745 and ketoglutaric acid;

	wherein cocrystal 8 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 9.3º ± 0.2 º2, 15.5º ± 0.2 º2, 16.8º ± 0.2 º2, 22.5º ± 0.2 º2, and 28.4º ± 0.2 º2;

(9)	cocrystal 9 (CC-9) comprising VX-745 and malonic acid;

	wherein cocrystal 9 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 5.8º ± 0.2 º2, 14.0º ± 0.2 º2, 22.1º ± 0.2 º2, and 27.0º ± 0.2 º2;

(10)	cocrystal 10 (CC-10) comprising VX-745 and nicotinic acid;

	wherein cocrystal 10 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.9º ± 0.2 º2, 24.1º ± 0.2 º2, and 25.7º ± 0.2 º2;

(11)	cocrystal 11 (CC-11) comprising VX-745 and phenol;

	wherein cocrystal 11 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.1º ± 0.2 º2, 13.9º ± 0.2 º2, 17.0º ± 0.2 º2, 20.1º ± 0.2 º2, 22.9º ± 0.2 º2, 24.1º ± 0.2 º2, 26.2º ± 0.2 º2, and 30.5º ± 0.2 º2;

(12)	cocrystal 12 (CC-12) comprising VX-745 and L-proline;

	wherein cocrystal 12 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.4º ± 0.2 º2 and 27.1º ± 0.2 º2;

(13)	cocrystal 13 (CC-13) comprising VX-745 and salicylic acid;

	wherein cocrystal 13 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 8.1º ± 0.2 º2, 13.6º ± 0.2 º2, 16.1º ± 0.2 º2, and 28.7º ± 0.2 º2;

(14)	cocrystal 14 (CC-14) comprising VX-745 and sorbic acid;

	wherein cocrystal 14 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 9.2º ± 0.2 º2, 11.5º ± 0.2 º2, 16.8º ± 0.2 º2, 23.7º ± 0.2 º2, and 27.1º ± 0.2 º2;

(15)	cocrystal 15 (CC-15) comprising VX-745 and thiamine hydrochloride;

	wherein cocrystal 15 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.5º ± 0.2 º2, 15.6º ± 0.2 º2, 20.9º ± 0.2 º2, 25.7º ± 0.2 º2, and 27.6º ± 0.2 º2;

(16)	cocrystal 16 (CC-16) comprising VX-745 and L-threonine;

	wherein cocrystal 16 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 16.8º ± 0.2 º2, 18.5º ± 0.2 º2, and 30.9º ± 0.2 º2;


(17)	cocrystal 17 (CC-17) comprising VX-745 and urea;

	wherein cocrystal 17 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 5.5º ± 0.2 º2, 16.9º ± 0.2 º2, 27.2º ± 0.2 º2, and 34.1º ± 0.2 º2; and

(18)	cocrystal 18 (CC-18) comprising VX-745 and zinc chloride;

	wherein cocrystal 18 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 8.4º ± 0.2 º2, 17.1º ± 0.2 º2, 20.4º ± 0.2 º2, 25.1º ± 0.2 º2, 26.7º ± 0.2 º2, and 29.2º ± 0.2 º2.

wherein the process comprises the following steps:

a)	providing the compound of formula VX-745:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

VX-745;

b)		combining the compound of formula VX-745 above with a coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride;

	in the presence of a solvent selected from the group consisting of acetone, acetonitrile, n-butanol, tert-butanol, diglyme, N,N-dimethylformamide, dimethylsulfoxide, ethanol, glyme, heptane, hexane, isopropanol, methanol, methyl tert-butyl ether, tetrahydrofuran, and water, or a combination thereof,

	to produce the cocrystal comprising a coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride, and a compound of formula VX-745 as in claim 1; and

c)		optionally isolating the cocrystal above comprising a coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride, and a compound of formula VX-745 as in claim 1.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A process for preparing the cocrystal comprising a coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride, and a compound of formula VX-745 as in claim 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

VX-745

	wherein the cocrystal is determined on a diffractometer using CuK radiation; and

	wherein the cocrystal is selected from the group consisting of:

(1)	cocrystal 1 (CC-1) comprising VX-745 and acesulfame potassium;

	wherein cocrystal 1 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 19.1º ± 0.2 º2, 23.4º ± 0.2 º2, 24.6º ± 0.2 º2, and 29.2º ± 0.2 º2.

(2)	cocrystal 2 (CC-2) comprising VX-745 and trans-aconitic acid;

	wherein cocrystal 2 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 13.8º ± 0.2 º2, 16.5º ± 0.2 º2, 20.8º ± 0.2 º2, and 27.3º ± 0.2 º2;

(3)	cocrystal 3 (CC-3) comprising VX-745 and calcium chloride;

	wherein cocrystal 3 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 17.2º ± 0.2 º2, 19.1º ± 0.2 º2, 27.0º ± 0.2 º2, 28.5º ± 0.2 º2, 33.0º ± 0.2 º2, and 34.1º ± 0.2 º2;

(4)	cocrystal 4 (CC-4) comprising VX-745 and choline chloride;

	wherein cocrystal 4 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 17.1º ± 0.2 º2, 17.5º ± 0.2 º2, 19.0º ± 0.2 º2, 21.4º ± 0.2 º2, 22.4º ± 0.2 º2, and 31.8º ± 0.2 º2;

(5)	cocrystal 5 (CC-5) comprising VX-745 and gentisic acid;

	wherein cocrystal 5 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 8.9º ± 0.2 º2, 23.3º ± 0.2 º2, and 27.0º ± 0.2 º2;

(6)	cocrystal 6 (CC-6) comprising VX-745 and glutaric acid;

	wherein cocrystal 6 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 9.1º ± 0.2 º2, 15.1º ± 0.2 º2, 19.2º ± 0.2 º2, 23.3º ± 0.2 º2, 24.1º ± 0.2 º2, 26.8º ± 0.2 º2, 24.6º ± 0.2 º2, 31.1º ± 0.2 º2, and 32.5º ± 0.2 º2;

(7)	cocrystal 7 (CC-7) comprising VX-745 and 1-hydroxy-2-naphthoic acid;

	wherein cocrystal 7 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.5º ± 0.2 º2, 9.0º ± 0.2 º2, 15.9º ± 0.2 º2, 22.1º ± 0.2 º2, 24.2º ± 0.2 º2, 28.3º ± 0.2 º2, and 32.0º ± 0.2 º2;

(8)	cocrystal 8 (CC-8) comprising VX-745 and ketoglutaric acid;

	wherein cocrystal 8 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 9.3º ± 0.2 º2, 15.5º ± 0.2 º2, 16.8º ± 0.2 º2, 22.5º ± 0.2 º2, and 28.4º ± 0.2 º2;

(9)	cocrystal 9 (CC-9) comprising VX-745 and malonic acid;

	wherein cocrystal 9 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 5.8º ± 0.2 º2, 14.0º ± 0.2 º2, 22.1º ± 0.2 º2, and 27.0º ± 0.2 º2;

(10)	cocrystal 10 (CC-10) comprising VX-745 and nicotinic acid;

	wherein cocrystal 10 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.9º ± 0.2 º2, 24.1º ± 0.2 º2, and 25.7º ± 0.2 º2;

(11)	cocrystal 11 (CC-11) comprising VX-745 and phenol;

	wherein cocrystal 11 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.1º ± 0.2 º2, 13.9º ± 0.2 º2, 17.0º ± 0.2 º2, 20.1º ± 0.2 º2, 22.9º ± 0.2 º2, 24.1º ± 0.2 º2, 26.2º ± 0.2 º2, and 30.5º ± 0.2 º2;

(12)	cocrystal 12 (CC-12) comprising VX-745 and L-proline;

	wherein cocrystal 12 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.4º ± 0.2 º2 and 27.1º ± 0.2 º2;

(13)	cocrystal 13 (CC-13) comprising VX-745 and salicylic acid;

	wherein cocrystal 13 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 8.1º ± 0.2 º2, 13.6º ± 0.2 º2, 16.1º ± 0.2 º2, and 28.7º ± 0.2 º2;

(14)	cocrystal 14 (CC-14) comprising VX-745 and sorbic acid;

	wherein cocrystal 14 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 9.2º ± 0.2 º2, 11.5º ± 0.2 º2, 16.8º ± 0.2 º2, 23.7º ± 0.2 º2, and 27.1º ± 0.2 º2;

(15)	cocrystal 15 (CC-15) comprising VX-745 and thiamine hydrochloride;

	wherein cocrystal 15 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 7.5º ± 0.2 º2, 15.6º ± 0.2 º2, 20.9º ± 0.2 º2, 25.7º ± 0.2 º2, and 27.6º ± 0.2 º2;

(16)	cocrystal 16 (CC-16) comprising VX-745 and L-threonine;

	wherein cocrystal 16 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 16.8º ± 0.2 º2, 18.5º ± 0.2 º2, and 30.9º ± 0.2 º2;

(17)	cocrystal 17 (CC-17) comprising VX-745 and urea;

	wherein cocrystal 17 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 5.5º ± 0.2 º2, 16.9º ± 0.2 º2, 27.2º ± 0.2 º2, and 34.1º ± 0.2 º2; and

(18)	cocrystal 18 (CC-18) comprising VX-745 and zinc chloride;

	wherein cocrystal 18 is characterized by a powder X-ray diffractogram comprising at least one characteristic peak (± 0.2 º2) at 8.4º ± 0.2 º2, 17.1º ± 0.2 º2, 20.4º ± 0.2 º2, 25.1º ± 0.2 º2, 26.7º ± 0.2 º2, and 29.2º ± 0.2 º2.

wherein the process comprises the following steps:


a)		combining a solvent selected from the group consisting of acetone, acetonitrile, n-butanol, tert-butanol, diglyme, N,N-dimethylformamide, dimethylsulfoxide, ethanol, glyme, heptane, hexane, isopropanol, methanol, methyl tert-butyl ether, tetrahydrofuran, and water, or a combination thereof, with a compound of formula VX-745:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

VX-745;

to produce a mixture comprising the compound of formula VX-745;

b)	optionally heating the mixture provided in step a) above to form a solution;

c)		adding a coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride, to the mixture provided in step a) above or the solution formed in step b) above; and

d)		optionally isolating the cocrystal above comprising a coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride, and a compound of formula VX-745 as in claim 1.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The cocrystal as in claim 1, wherein the coformer is sorbic acid.

	Appropriate correction is required.


	Claim 19 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The cocrystal as in claim 1, wherein the coformer is thiamine hydrochloride.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The cocrystal as in claim 1, wherein the coformer is zinc chloride.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation(s):
	A method for reducing or inhibiting p38 mitogen activated protein kinase expression or activity in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of the pharmaceutical composition as in claim 12.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 3-10, 12-16 and 18-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the physicochemical property, A cocrystal comprising a compound of formula VX-745:… and at least one coformer, in lines 1-5 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a physicochemical property (i.e. crystallinity) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited crystalline physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited cocrystal comprising 5-(2,6-dichloro-phenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer, respectively.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited cocrystal comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluoro-phenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer, respectively, requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent or buffer, to impart the crystalline physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited cocrystal comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido-[1,6-b]pyridazin-6-one (VX-745) and at least one coformer, respectively, incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear crystalline physicochemical property, the instantly recited cocrystal comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer, respectively, is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited cocrystal comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer, respectively, due to an inability to establish the metes and bounds encompassed by the crystalline physicochemical property.
	Then, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 4, 2021, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624